                   Case 8:19-cv-02434-JVS-DFM Document 22 Filed 03/01/21 Page 1 of 3 Page ID #:369




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        JOHN L. BARBER, SB# 160317
                      2   E-Mail: John.Barber@lewisbrisbois.com
                        JULIE W. O’DELL, SB# 291083
                      3   E-Mail: Julie.ODell@lewisbrisbois.com
                        DRAKE A. MIRSCH, SB# 328526
                      4   E-Mail: Drake.Mirsch@lewisbrisbois.com
                        650 Town Center Drive, Suite 1400
                      5 Costa Mesa, California 92626
                        Telephone: 714.545.9200
                      6 Facsimile: 714.850.1030

                      7 Attorneys for Defendant
                        BRAIFORM ENTERPRISES, INCORPORATED
                      8

                      9                               UNITED STATES DISTRICT COURT

                     10                              CENTRAL DISTRICT OF CALIFORNIA

                     11

                     12 MARIA TAPIA, an individual, on behalf of              CASE NO.: 8:19-CV-02434-JVS (DFMx)
                        herself, other current and former aggrieved
                     13 employees, and the State of California, as a          BRAIFORM ENTERPRISES, INC.’S
                        private attorneys general; LIDIA RIOS, an             STATUS REPORT
                     14 individual, on behalf of herself, other current and
                        former aggrieved employees, and the State of
                     15 California, as a private attorneys general;
                        SALVADOR MORA, an individual, on behalf of            Action Filed:   December 19, 2019
                     16 himself, other current and former aggrieved           Trial Date:     None Set
                        employees, and the State of California, as a
                     17 private attorneys general; HILDA AMBRIZ, an
                        individual,
                     18
                                        Plaintiffs,
                     19
                                           vs.
                     20
                        BRAIFORM ENTERPRISES
                     21 INCORPORATED, a New York corporation; and
                        DOES 1 through 25, Inclusive,
                     22
                                        Defendants.
                     23

                     24

                     25

                     26

                     27

                     28
LEWIS
BRISBOIS
BISGAARD                  4833-2917-2190.1                                1                      8:19-CV-02434-JVS (DFMx)
& SMITH LLP
ATTORNEYS AT LAW                                   BRAIFORM ENTERPRISES, INC.’S STATUS REPORT
                   Case 8:19-cv-02434-JVS-DFM Document 22 Filed 03/01/21 Page 2 of 3 Page ID #:370




                      1                         BRAIFORM ENTERPRISES, INC.’S STATUS REPORT

                      2            Pursuant to the Court’s September 30, 2020 Minute Order, Defendant Braiform

                      3 Enterprises, Inc. (“Debtor” or “Defendant”), through counsel, hereby submits the following Status

                      4 Report:

                      5                 •    Debtor’s voluntary petition for bankruptcy protection in the United States
                      6                      Bankruptcy Court for the Western District of North Carolina, presently proceeding

                      7                      as Case No. 20-10275, continues;

                      8                 •    this proceeding remains stayed under 11 U.S. Code section 362;
                      9                 •    the 341(a) Meeting of Creditors was held on October 29, 2020;
                     10                 •    proof of Creditors’ claims was due by December 29, 2020;
                     11                 •    a discharge has not yet been ordered;
                     12                 •    the next Joint Status Report will be due on June 29, 2021.
                     13            Prior to filing this Status Report, on February 28, 2021, counsel for Defendant e-mailed

                     14 counsel for Plaintiffs Maria Tapia, Hilda Ambriz, Lidia Rios and Slavador Mora to discuss

                     15 preparing the status report. Plaintiffs’ counsel did not respond. Then again, on March 1, 2021,

                     16 counsel for Defendant emailed Plaintiffs’ counsel, attaching a draft of the proposed “Joint Status

                     17 Report.” Again, Plaintiff’s counsel did not respond.

                     18

                     19
                     20 DATED: March 1, 2021                            LEWIS BRISBOIS BISGAARD & SMITH              LLP

                     21

                     22
                                                                        By:          /s/ Drake A. Mirsch
                     23                                                       Julie W. O’Dell
                                                                              Drake A. Mirsch
                     24                                                       Attorneys for Defendant BRAIFORM
                                                                              ENTERPRISES INCORPORATED
                     25

                     26

                     27

                     28
LEWIS
BRISBOIS
BISGAARD                  4833-2917-2190.1                                      2                         8:19-CV-02434-JVS (DFMx)
& SMITH LLP
ATTORNEYS AT LAW                                                     JOINT STATUS REPORT
                   Case 8:19-cv-02434-JVS-DFM Document 22 Filed 03/01/21 Page 3 of 3 Page ID #:371




                      1                                      CERTIFICATE OF SERVICE

                      2
                                   I, Nydia Shannon, certify and declare on March 1, 2021, I electronically filed the foregoing
                      3
                          documents: BRAIFORM ENTERPRISES, INC.’S STATUS REPORT with the Clerk of Court
                      4
                          using the CM/ECF system, which will automatically send e-mail notification of such filing to the
                      5
                          attorneys of record for all parties.
                      6
                                   I declare under penalty of perjury under the laws of the United States of America and the
                      7
                          State of California that the foregoing is true and correct.
                      8
                                   Executed on March 1, 2021, at Costa Mesa, California.
                      9

                     10
                                                                             /s/ Nydia Shannon
                     11                                                      NYDIA SHANNON
                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LEWIS
BRISBOIS
BISGAARD                  4833-2917-2190.1                                    1                        8:19-CV-02434-JVS (DFMx)
& SMITH LLP
ATTORNEYS AT LAW                                                    PROOF OF SERVICE
